Citation Nr: 1530315	
Decision Date: 07/15/15    Archive Date: 07/21/15

DOCKET NO.  10-34 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1967 to May 1969.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the North Little Rock, Arkansas, Regional Office (RO) of the Department of Veterans Affairs (VA) that granted service connection for posttraumatic stress disorder (PTSD) with a 30 percent rating effective June 9, 2009.

In February 2012, the Veteran testified before the undersigned Veterans Law Judge in a hearing at the RO.  A transcript of that hearing is associated with the claims file.

When this claim was before the Board in January 2014, it was remanded for additional development and adjudicative action.  The case has since been returned to the Board for further appellate action.

The record before the Board consists solely of electronic files known as Virtual VA and the Veterans Benefits Management System


FINDING OF FACT

Throughout the period of the claim, the occupational and social impairment from the Veteran's PTSD has been manifested by occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with routine behavior, self-care, and normal conversation.



CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.126, 4.130, Diagnostic Code 9411 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2014), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided all required notice, including notice pertaining to the disability-rating and effective-date elements of the claim, in a letter sent in July 2009, prior to the initial adjudication of the claim.  

The Board is also satisfied that VA has complied with its duty to assist the Veteran.  In this regard the Board notes that the Veteran's service treatment records (STRs), service personnel records, and post-service VA medical records are of record.  Further, the Veteran was afforded VA examinations in December 2009 and February 2014 that are adequate for rating purposes because they addressed all applicable rating criteria.  Barr v. Nicholson, 21 Vet. App. 303, 3012 (2007) (providing that when VA undertakes to provide a VA examination or opinion, it must ensure that the examination or opinion is adequate.)  The Veteran has not alleged and the evidence does not otherwise indicate that the disability has significantly increased in severity since the February 2014 examination.

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.  

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during active service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).  

PTSD (Diagnostic Code 9411) is rated under the schedule of ratings for mental disorders, 38 C.F.R. § 4.130.  In relevant part, the rating criteria are as follows:

A 100 percent rating contemplates total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

A 70 percent rating contemplates occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 50 percent rating contemplates occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 30 percent rating contemplates occupational and social impairment occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; mild memory loss (such as forgetting names, directions, recent events).

The symptoms listed in the General Rating Formula for Mental Disorders are not intended to constitute an exhaustive list.  Rather, the symptoms serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  
                         
Where there is a question as to which of two disability evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is based on a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  See Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV).  The assigned GAF score does not determine the disability rating VA assigns, but it is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).             

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.
                        
Factual Background and Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2014) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to this disability.  

In the December 2009 rating decision on appeal, the Veteran was granted a 30 percent evaluation for posttraumatic stress disorder (PTSD), effective June 9, 2009.

For the reasons explained below, the Board has determined that an initial rating in excess of 30 percent is not warranted for the Veteran's PTSD for the period of the claim.

In connection with January 2010 VA treatment, the Veteran reported symptoms of nightmares, sleep impairment, anger, and irritability, and was assigned a GAF score of 68.  He appeared neatly groomed, cooperative, fully oriented, with good eye contact, euthymic mood, normal affect, spontaneous speech, coherent, logical thought processes, and no delusions, hallucinations, paranoia, or suicidal or homicidal ideation,.  

In a February 2010 notice of disagreement, the Veteran contended that he had limited occupational choices due to PTSD because he required limited contact with others.  He indicated that working in a factory caused anxiety and panic attacks but owning a small business allowed him to be isolated.  He reported being unable to emotionally interact with his family because he could not trust others, but his family supported him and he maintained relationships with a cousin and one friend that attended his mosque.  

In a February 2010 VA treatment note, the Veteran reported increased "jumpiness," irritability, and a greater need to isolate for two weeks.  He appeared guarded, with congruent affect, good hygiene, no suicidal or homicidal ideation, goal-directed thought, and coherent speech.

In connection with July 2010 VA treatment, the Veteran reported decreased ability to cope with his adult children and grandchildren living in his home and that he was very depressed for the past two weeks.  He denied suicidal ideation and was found to be in somber mood, with congruent affect, no psychotic features, goal-directed thought processes, fluent speech, and good hygiene.

In August 2010, the Veteran stated that his PTSD symptoms caused him to isolate and be very quiet in social settings, that he had minimal interaction with employees, customers, and family, limited ability to concentrate and focus, and that he was able to maintain interactions at work because he had few employees.

In connection with January 2012 VA treatment, the Veteran reported thoughts of suicide with no plans or intent, internalized anger, difficulty trusting people, and difficulty sleeping.  He appeared cooperative and distraught, with good partial contact, full affect, spontaneous, coherent, goal-directed speech, good judgment and insight, and no apparent delusions, hallucinations, or paranoia.  He was assigned a GAF score of 56.

At a February 2012 Board hearing, the Veteran testified that his PTSD symptoms worsened to include difficulty sleeping, anxiety, panic attacks three to four times per month for one hour, and severe short and long term memory loss.  He stated that he used to have friends, but he only maintained contact with relatives since he became religious and his ability to maintain those relationships were impaired for a long time.

In connection with August 2013 VA treatment, the Veteran reported being depressed with no energy or desire to do things he used to.  He was fully oriented, with slightly depressed mood and congruent affect, coherent thought processes, spontaneous speech, good hygiene, and no hallucinations, or homicidal or suicidal ideations.  The Veteran was assessed a GAF score of 54.

In an October 2013 VA treatment note, the Veteran reported difficulty sleeping and nightmares once or twice per week and was assessed a GAF score of 56.  In connection with November 2013 VA treatment, the Veteran reported symptoms of depression, nightmares, hypervigilance, and irritability.  He appeared euthymic, with good hygiene, normal affect, coherent goal-directed thought processes, with no apparent hallucinations, delusions, or suicidal or homicidal ideations.  

In a January 2014 VA treatment note, the Veteran reported feeling stressed and depressed over the past month that caused sleep impairment, lack of motivation, hypervigilance, nightmares, and irritability.  He was found fully oriented, in a slightly depressed mood with congruent affect, coherent thought processes, good hygiene, and no hallucinations, suicidal or homicidal ideation, or delusions.

In response to a January 2014 Board remand, the Veteran was afforded another VA examination in February 2014.  The Veteran reported symptoms of avoidance of crowds and smoking, intrusive memories a few times per month, insomnia, nightmares at least once per week, hypervigilance, verbally aggressive behavior, thoughts of physical aggression, and no panic attacks.  He stated that he was married for 45 years but felt distant from his family, lacked the energy to garden, and occasionally left work due to mental health issues.  The examiner found the Veteran fully oriented, with clear speech and good hygiene, and opined that the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to symptoms of anxiety, chronic sleep impairment, and difficulty establishing and maintaining effective work and social relationships.

After careful review of the evidence, the Board finds that the occupational and social impairment from service-connected PTSD has been manifested by occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with routine behavior, self-care, and normal conversation.  The record reflects that the Veteran's PTSD symptoms of depressed mood, hypervigilance, intrusive memories, panic attacks once per week or less, decreased interest in leisure activities, sleep impairment with nightmares, irritability, and anxiety created occasional decreases in work efficiency and intermittent periods of inability to perform occupational tasks but did not cause reduced reliability and productivity.  Additionally, the Veteran's GAF scores between 54 and 68 indicate more mild to moderate than severe symptoms.  

The Board acknowledges that the Veteran reported passive suicidal ideation in January 2012 and the February 2014 VA examiner found the Veteran's PTSD was productive of difficulty establishing and maintaining effective work and social relationships.  Never the less, the evidence of record supports that an evaluation in excess of 30 percent is not warranted during the period of the claim.  A higher rating is not warranted because the impairment does not more nearly approximate occupational and social impairment with reduced reliability and productivity.  Throughout the period of the claim, there is no evidence that the Veteran exhibited symptoms of flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impaired judgment; impaired abstract thinking; or was found to have short and long term memory loss such as retaining only highly learned material or forgetting to complete tasks.  Rather, the Veteran exhibited clear, linear thought, goal-directed speech, was fully oriented with no evidence of memory loss upon examination, had no periods of violence, maintained personal hygiene, maintained relationships with his family, a cousin, and a friend, oversaw a business with two employees, and had no delusions, hallucinations, suicidal or homicidal ideation.  At most, evidence of record indicated that the Veteran avoided large crowds due to intrusive memories, took few days off from work but was able to maintain a small business, lost interest in leisure activities, expressed one incident of passive suicidal ideation without a plan or intent, and indicated that his limited social network coincided with his religious conversion.  Consideration has been given to assigning a staged rating; however, at no time during the period in question has the disability warranted more than a 30 percent rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Additional Considerations

The Board has considered whether this matter should be referred to the Director of the Compensation and Pension Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disabilities with the established criteria provided in the rating schedule for each disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

In this case, the manifestations of the service-connected PTSD, as discussed above, are contemplated by the schedular criteria.  The Veteran's symptoms of difficulty sleeping, nightmares, anxiety, depression, irritability, hypervigilance, decreased interest in leisure activities, and difficulty maintaining effective social relationships are contemplated by the schedular criteria.  The Board has therefore determined that referral of this case for extra-schedular consideration under 38 C.F.R. § 3.321(b) is not in order. 

The Board notes there is no contention on the Veteran's part or evidence suggesting that the disability is sufficient by itself to render the Veteran unemployable.  The Board acknowledges that the Veteran contends that his limited occupational choices were influenced by his PTSD symptoms, but notes that he also reported owning a small business, managing two employees, and stated that fluctuations in workload were attributed to economic circumstances rather than his mental health symptoms.  Therefore, the Board has determined that the issue of entitlement to a total rating based on unemployability due to the PTSD has not been raised in this case.

Finally, the Board has considered the doctrine of reasonable doubt but determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.


ORDER

Entitlement to an initial evaluation in excess of 30 percent for PTSD is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


